DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 3/16/21 has been entered. Claim(s) 1-23 are pending in the application and are under examination.  Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 12/31/20.  Examiner notes that the rejection of claims 3, 5 and 9 under 35 USC 101 for claiming a human organism are withdrawn based on the amendment filed.  Additionally, the double patenting rejection is overcome based on the Notice of Express Abandonment filed for Application 16/936,080.  All remaining rejections are set forth below.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (claims 1-17 and 23) and process (claims 18-22), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under the abstract idea grouping of mental process (i.e., observation, evaluation, opinion and judgement, including using pen and paper as an aid) and organizing certain methods of human activity (i.e., teaching, instruction, interpersonal interaction). In claims 1-17 and 23, these include: (1) receive information regarding user characteristics from the plurality of system users, wherein the user characteristics comprise at least one of age and gender; (2) collect step data, (3) store the information regarding user characteristics and the step data, and (4) correlate the received information regarding user characteristics and the received step data for at least some of the plurality of system users; providing one or more filter options comprising at least one of age and gender allowing the first system user to select a user characteristic dependent subset of the step data to compare with at least some of the first system user's step data; 2a chart or graph of the selected subset of step data; a first indication associated with the chart or graph showing a position of the first system user's step data in the chart or graph; a second indication showing a comparison of the first system user's step data with respect to step data of other system users having user characteristics corresponding to the selected subset of the step data, wherein the second indication showing the comparison comprises a percentile ranking; present the filter options, the chart or graph, the first indication, and the second indication simultaneously [to the user], and to change  the chart or graph and the second indication in response to the first system user selection of different user characteristic dependent subsets of the step data using the one or more filter options; wherein the chart or graph comprises a histogram; wherein the chart or graph and the second indication change upon the first system user selection of a different subset of the step data; wherein the step data comprises step data from a plurality of system users; and wherein the chart or graph comprises a histogram.  In claims 18-22, these include: receiving information regarding user characteristics from a first user, wherein the user characteristics comprise at least one of age and gender; collect step data; sending the information regarding user characteristics and at least some of the step data; receiving at least first and second user characteristic dependent step data sets by one or more other users; providing one or more filter options comprising at least one of age and gender allowing the first user to select a different user characteristic dependent step data sets for use as reference data for comparison to the generated step data of the first user; receiving a first selection of one of the one or more filter options; in response to the first selection: 7displaying a chart or graph of the first user characteristic dependent step data set; displaying the chart or graph, a first indication showing a position of the generated step data of the first user in the chart or graph; displaying a second indication showing a comparison of the step data of the first user with respect to the first retrieved step data set, wherein the second indication showing the comparison comprises a percentile ranking; receiving a second selection of one of the one or more filter options different from the first selection; in response to the second selection: replacing the first user characteristic dependent step data set on the chart or graph with the second user characteristic dependent step data set; displaying the chart or graph, the first indication showing a position of the generated step data of the first user in the chart or graph; 8changing the second indication to a comparison of the step data of the first user with respect to the retrieved second user characteristic dependent step data set, wherein the changed second indication showing the comparison comprises a percentile ranking; receiving a third selection of one of the one or more filter options different from the first and second selections; in response to the third selection: replacing the second user characteristic dependent step data set on the chart or graph with the third user characteristic dependent step data set; displaying the chart or graph, the first indication showing a position of the generated step data of the first user in the chart or graph; changing the second indication to a comparison of the step data of the first user with respect to the retrieved third user characteristic dependent step data, wherein the changed second 9indication showing the comparison comprises a percentile ranking; displaying a histogram of the retrieved first user characteristic dependent step data; and displaying the first indication as a position of the generated step data of the first user in the histogram.  Each of the above steps are practically performable by a mental process by a person and/or certain methods of organizing human activity, through interpersonal interaction between two or more individuals.   For example, a coach or teacher could collect the necessary step data/pedometer data and allow a trainee or student to select which data to be presented by giving the user options for filtering out unwanted data, at which point the teacher or coach could prepare and convey the selected data and filter out the data that was not selected, in the manner claimed above.  This could be practically performed through the mental process of observation and evaluation, and interpersonal interaction by asking questions and receiving answers and subsequently presenting the information using pen and paper as an aid.  Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps above, the use of such physical aid does not negate the mental nature of this limitation.  Nor does the recitation of physical hardware (e.g., pedometers and computer hardware) in this claim negate the mental nature of this limitation because the claim here merely uses these components as a tool to perform the otherwise mental process. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., wherein the step data is pedometer data collected using: a plurality of pedometers for generating pedometer data from a corresponding plurality of system users including a first system user; and automating the steps above using: one or more servers configured with software to perform the steps above; a system configured to present a user interface on the display; receiving information from users over a network; storing collected data in a database accessible to the one or more servers; an Internet enabled device comprising a display and wherein the user interface comprises: one or more filter options comprising at least one of age and gender allowing the first system user to select a user characteristic dependent subset of the pedometer data stored in the database to compare with at least some of the first system user's pedometer data stored in the database; wherein the Internet enabled device comprises at least one of the plurality of pedometers; wherein the smart phone comprises the display; causing information to change immediately; wherein the system comprises a touch screen for user interaction with the user interface)(emphasis added) are recited at a high level of generality with no details whatsoever defining the underlying functionality, which could be reasonably interpreted as an improvement to the functioning of a computer or to any other technology or technical field, application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, application of the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This is evidenced by the generic nature of the claimed physical hardware, which are not defined beyond identifying them by name and result-based function.  Furthermore, the recitation of pedometers to collect user data amounts to insignificant pre-solution activity for the sole purpose of data gathering, again recited at a high level of generality.  The pedometer data is needed to perform the subsequent judicial exception.  This is further evidenced by Applicant’s own specification which describes the disclosed invention as performed by “a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general-purpose -18-FATS.001C6processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration”.  Additionally, the fact that the specification merely refers to the term “pedometers” once and in a generic manner (par. 0043) with absolutely no further details defining the physical structure 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited generically with no details whatsoever that could be interpreted as anything but a general purpose computer.  This computer environment is a general purpose computer, as evidenced by Applicant’s specification (par. 0099).  Thus, these recited additional elements amount to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.  Additionally, the recited pedometers are merely used to collect user data, and are also recited at a high level of generality. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and the fact that pedometers are only mentioned once in the written description provides evidence that they are well-known, routine and conventional step-tracking equipment.  The recited user interface in a display does not amount to a technological improvement, as it is merely recited to display the results of information gathered and analyzed.  SeeTLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 (Gathering and analyzing information using conventional techniques and displaying the result).  Lastly, mere automation of manual processes, using computers, servers, and graphical user interface displays, as is the case in the present application, is insufficient to show an improvement in computer functionality or other technology (see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); see also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential): providing examples of an insufficient showing 
Therefore, claims 1-23 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.  Examiner is directed to the revised grounds for rejection above, as necessitated by claim amendment.  
	In response to Applicant's argument (Claim 1 as amended is not directed to an abstract idea), this argument is merely conclusory without any further explanation or analysis.  Although Applicant cites a sentence from Electric Power Group, it is not clear how this applies to the present claims.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
	In response to Applicant's argument (claims 1-20 as amended are not directed to the judicial exception at least because under Step 2A, prong 2, the judicial exception(s) are integrated into a practical application. Claims 1-20 are directed to systems and methods that are used within the context of pedometer devices that acquire and output exercise data when they are physically carried and operated by users. In addition to reciting the pedometers themselves, the claims recite elements associated with pedometer data acquisition, storage, transfer, and display within the context of physical pedometer use. This integrates the judicial exceptions into a practical application), the recitation of pedometers for acquiring and outputting exercise data amounts to insignificant pre-solution activity, by using generic pedometers drafted at a high level of generality for the sole purpose of data collection.  The subsequent data analysis is practically performed by mental process, using pen and paper as an aid to complete. The displaying step is merely insignificant post-solution activity, by using a generic display to simply output information determined through the mental process steps. Thus, the recitation of the pedometers and display do not offer meaningful limitations 
	In response to Applicant's argument (It is respectfully submitted that Example 42, claim 1, of the Subject Matter Eligibility Guidance is instructive on this point. This example is directed to converting updated medical information to a standardized format for real-time transmission to system users. In this case, the Guidance states that "the additional elements recite a specific improvement over prior art systems by 13 allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user." In the present application, claims 1-20 include limitations directed to associating user characteristics with pedometer data to allow pedometer users to obtain better insight into their pedometer use and become motivated to improve their fitness level accordingly. This is a practical application integrated into the claims), Example 42 is distinguishable from the claimed invention which does not require any particular timing requirements with respect to data conversion and transmission as was the case in Example 42.  Moreover, the present claims do not require converting data format, as was the case in Example 42.  Rather, the step of associating user characteristics with pedometer data to allow pedometer users to obtain better insight into their pedometer use and become motivated to improve their fitness level accordingly can be practically performed through mental process, using pen and paper as an aid to write down user characteristics and step count information of a user, and making the desired associations between that data.  The pedometers claimed merely serve as a means to collect the step count data, with no further definition that would amount to an improvement in pedometer technology or a particular configuration of pedometer devices.  Therefore, the claims do not integrate the judicial exception.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
	In response to Applicant's argument (The commentary directed to Step 2A, Prong 2 in Example 41 of the Guidance is also relevant to the analysis of the present claim set. In the last paragraph of this commentary, the Guidance notes that "well-understood, routine, conventional subject matter can integrate an abstract idea into a practical application...Step 2A, Prong 2 does not evaluate whether the additional elements are conventional to determine whether the abstract idea is integrated into a practical application."), Examiner agrees.  However, the rejection cites to Applicant’s own specification as evidence of the high level of generality which the additional elements are claimed and disclosed, which describe the hardware as conventional.  This supports the argument that there is no improvement in the functionality of the claimed hardware, and there is no particular machine claimed, which under prong 2 support a finding that the claims are directed to the abstract idea identified in prong 1.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
	In response to Applicant's argument (The Examiner's attention is further directed to the recent Federal Circuit decision in Cardionet, LLC v. InfoBionic, Slip Opinion 2019-1149, decided April 17, 2020. In this decision, claims directed to a "beat detector" with variability and relevance determination logic. These claims were found by the Federal Circuit to be eligible for patent protection as being directed to an improved cardiac monitoring device. Similarly, the present claims 1-20 are directed to improved pedometers and improved systems of pedometers. Claims 1-20 of this application are eligible for the same reasons as the claims in this recent decision.), Applicant’s argument is merely conclusory with no analysis or explanation how the recited pedometers or system of pedometers are improved.  Applicant’s citation to Cardionet lacks any application to the present claims.  The present claims do not recite an improved pedometer and improved systems of pedometers, but rather refer to pedometers at a high level of generality referring to them solely for generic data gathering, thus representing insignificant extra-solution activity.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached 

/JAMES B HULL/Primary Examiner, Art Unit 3715